Citation Nr: 0840141	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1988 
to April 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's October 
2003 claim for service connection for PTSD.

In August 2008, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.  

The Board notes that the veteran stated that he revoked The 
American Legion representation and indicated that he was 
representing himself at his August 2008 hearing before the 
Board.  The veteran may revoke representative authority at 
any time.  38 C.F.R. § 20.607 (2008).

The Board further notes that the veteran filed a claim for 
entitlement to service connection for schizophrenia in 
December 2004, and for anxiety in August 2007.  The veteran 
was previously denied service connection for major depressive 
disorder and schizophrenia (claimed as a nervous condition) 
in rating decisions dated May 2000 and November 2001.  
Although the veteran phrased his claim in December 2004 and 
August 2007 as though it were for an increased rating, it is 
more properly construed as a claim to reopen this issue.  
Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, the 
claim is referred to the RO for appropriate development.


FINDING OF FACT

The veteran was not in combat and does not have a diagnosis 
of PTSD based upon a verified in-service stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

A November 2003 letter was provided to the veteran before the 
March 2004 rating decision, and it satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since it informed the veteran of what evidence was needed to 
establish his service connection claim, what VA would do and 
had done, and what evidence he should provide.  The November 
2003 letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

Following the March 2004 rating decision, the RO sent the 
veteran an erroneous notice letter in December 2004, 
informing him that that the appeal period for his claim had 
expired, and the decision had become final.  The RO 
subsequently sent a corrective notice in March 2005.  While 
the corrective notice was not without ambiguity, the veteran 
showed constructive knowledge of his rights by timely 
submitting his notice of disagreement in March 2005, and by 
submitting additional evidence, which was considered by the 
RO.  Consequently, the veteran was not prejudiced by the 
erroneous letter.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service personnel 
records, service treatment records, VA treatment records, and 
private treatment records have been obtained.  The veteran 
was also provided the opportunity to present testimony at a 
hearing on appeal before the Board.  

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, 
since the veteran's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The veteran contends that he developed PTSD as a result of 
his time in service.  The veteran was diagnosed with PTSD by 
two separate private doctors, in March 2006 and June 2006.  
The Board therefore acknowledges that the veteran has PTSD, 
and notes that the applicable issue is whether the veteran 
was subjected to a qualifying stressor while on active duty.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2007).  
In order for a stressor to be sufficient to cause PTSD, (1) 
the veteran must have been exposed to a traumatic event in 
which he experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and (2) the veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

In an October 2003 VA form entitled Information in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder, the veteran was asked to describe the event or 
events in service which contributed to his claim.  In this 
regard, he explained his absent without leave (AWOL).  
Specifically, in response, the veteran wrote that "I was 
assigned to go through training as a medic.  I could not 
adjust and went AWOL.  I was reclassified to an even more 
stressful occupation hearing everybody's problems."

In a June 2006 statement in support of claim for service 
connection for PTSD, the veteran wrote that he felt extreme 
intense stress and isolation while in service, and had told 
his sergeant in service that he could not stop crying.  The 
veteran claims that he was subsequently sent to mental health 
services, after which time he felt intense stress and 
sadness, and went AWOL

At his August 2008 hearing before the Board, the veteran more 
fully articulated the incidents which he asserts caused his 
PTSD.  First, the veteran stated that he was forced to remain 
at a "reception station" for new service members for ten 
days beyond the usual two weeks because the military had lost 
his paperwork.  During that time, the veteran was "subjected 
to harassment" in the form of others "maybe pushing on me, 
picking at me...[and] throw[ing] some food on me."

Second, the veteran stated that in basic training, he was 
assigned more "KP" (kitchen patrol, meaning mess hall duty) 
than "probably everyone put together, or more than anyone, 
anyway."

Third, the veteran claimed that "a guy committed suicide" 
on the rifle range.

Fourth, the veteran stated that he faced more "harassment" 
in basic training, insofar as his equipment was stolen, and 
insofar as he was subjected to "stalking," because a fellow 
serviceman told his sergeant that he was isolating himself in 
the library.  The veteran stated that he went AWOL. in 
response to this "harassment."  The veteran stated that he 
was subject to further "harassment" and "stalking" upon 
his return to duty.  As examples of this "harassment" and 
"stalking," the veteran stated that he was once involved in 
"kind of a little pushing argument" with a fellow 
serviceman, and that a fellow serviceman once hid a bottle of 
liquor in his wall locker.

Fifth, as the veteran noted in his October 2003 statement, he 
was compelled to listen to other "people's problems" in his 
capacity as a chaplain's aide.

Sixth, the veteran claimed that his battalion chaplain 
threatened him with a court martial and detention in 
Leavenworth for crying; throwing his helmet, rifle, and gas 
mask; and walking out of a tent.  The veteran noted that this 
gave rise to a feeling of helplessness:  "I mean, you can't 
be more helpless than when you're in the [service]...and you 
can't do anything because the major's telling you he's gonna 
court [martial] you."

Seventh, the veteran claimed that he was "exposed to a lot 
of noise" in service from field artillery and mechanized 
infantry, and that this noise constituted a "personal 
assault on my hearing.  That's a physical assault."

Of these seven events, only the third could conceivably meet 
the standards set forth in 38 C.F.R. § 3.304(f), which, as 
noted above, requires that the veteran must have been exposed 
to a traumatic event in which he experienced, witnessed, or 
was confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others.  However, the veteran 
did not state whether he witnessed the suicide directly, or 
describe the impact that it had on him as involving intense 
fear, helplessness, or horror.  See 
38 C.F.R. § 3.304(f).  The veteran has supplied VA with no 
proof that he witnessed this incident, or even that this 
incident occurred, despite having been asked to provide 
specific information about all stressors in the 
aforementioned October 2003 VA form.  The veteran's 
assertions in his hearing before the Board that the military 
did not acknowledge the suicide on the rifle range, offer any 
counseling, or even cease fire or "do anything to recognize 
that that happened" is not sufficient to establish that the 
suicide occurred, or that he personally witnessed it.

The Board notes that while the veteran may indeed have felt 
"helplessness" when threatened with a court-martial for 
throwing his helmet, rifle, and gas mask, and walking out on 
his superior, this helplessness was not in response to an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  See 38 C.F.R. § 3.304(f).  Consequently, it cannot 
support a claim for service connection for PTSD.

Because the veteran has failed to present evidence showing 
that his PTSD was caused by a qualifying incident in service, 
his claim for service connection for PTSD is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for PTSD; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.



ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


